Order

PER CURIAM.
Appellants K.M. and D.M. appeal judgments entered in the Cole County Circuit Court terminating their parental rights to their children S.B., A.C., and D.M., Jr., on the basis that the judgments were not supported by clear, cogent and convincing evidence. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).